Citation Nr: 1228315	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  04-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for lumbosacral strain with psychophysiologic musculoskeletal disorder for the rating period from June 12, 2001 through January 14, 2003.

2.  Entitlement to a rating in excess of 70 percent for pain disorder associated with psychological factors and a general medical condition, from January 15, 2003 through November 18, 2009. 

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, with psychophysiological musculoskeletal disorder from January 15, 2003. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for lumbosacral strain with psychophysiologic musculoskeletal disorder.  (The October 2002 rating decision was issued pursuant to an increased rating claim received on January 10, 2002.)

Based on receipt of additional evidence within one year of notice of the October 2002 determination, the matter was reconsidered in March 2003.  38 C.F.R. § 3.156(b).  However, the notice of disagreement was timely as to the October 2002 rating decision.  The Veteran's substantive appeal was received within 60 days of issuance of the statement of the case.

The RO later determined that this disability consisted of significant orthopedic and psychiatric symptomatology.  Accordingly, in a rating decision dated in February 2007, separate service connection was established for pain disorder associated with psychological factors and general medical condition, with a 50 percent rating assigned, effective from January 15, 2003.  A rating of 40 percent was assigned for lumbosacral strain with psycho-physiologic musculoskeletal disorder, also effective January 15, 2003.  A March 2012 rating decision assigned a 70 percent evaluation for the pain disorder, effective January 15, 2003, and a 100 percent evaluation, from November 19, 2009.  

The March 2003 RO rating decision also found new and material evidence had not been received to reopen a claim of entitlement to service connection for cervical myofascial pain syndrome (previously finally denied by a rating decision in April 1994).  The Veteran ultimately failed to submit a timely substantive appeal and the decision became final.  See 38 C.F.R. § 7105.  In a February 2007 supplemental statement of the case (SSOC), issued in April 2007, the RO again found that new and material evidence had not been received to reopen the claim for service connection for cervical myofascial pain syndrome.  In effect, this constituted issuance of a RO decision after the prior March 2003 RO denial had become final, and the RO received the Veteran's notice of disagreement in June 2007.  

These matters were previously before the Board in January 2009 when they were remanded for additional development of the evidence.  They have been returned to the Board for appellate consideration.

The issues of entitlement to a rating in excess of 40 percent for lumbosacral strain with psychophysiological musculoskeletal disorder from January 15, 2003, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical, and competent and credible lay, evidence of record demonstrates that throughout the rating period on appeal, from June 12, 2001 through November 18, 2009, the Veteran's lumbosacral strain with psychophysiologic musculoskeletal disorder, and pain disorder associated with psychological factors and a general medical condition, resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for lumbosacral strain with psychophysiologic musculoskeletal disorder, for the rating period from June 12, 2001 through January 14, 2003, have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9433 (as in effect prior to January 15, 2003).

2.  For the rating period from January 15, 2003 through November 18, 2009, the criteria for a 100 percent evaluation for pain disorder associated with psychological factors and a general medical condition, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9422 (as in effect prior to November 19, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

As noted above, the Veteran's claim for an increased rating for his back disability (then characterized as lumbosacral strain with psychophysiologic musculoskeletal disorder) was received on January 10, 2002.  As such, the rating period for consideration would normally begin one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400.  However, an unappealed prior June 2001 rating decision adjudicated the same matter.  As such, that determination is final as to the rating period considered therein.  38 U.S.C. § 7105.  Hence, the rating period for consideration is from June 12, 2001, the day following the date of the June 11, 2001 rating decision.  However, it is again significant to note that separate service connection has been established for pain disorder associated with psychological factors and general medical condition effective from January 15, 2003.  Hence, the Board must consider entitlement to an evaluation in excess of 30 percent for lumbosacral strain with psychophysiologic musculoskeletal disorder for the rating period from June 12, 2001 through January 14, 2003, and entitlement to an evaluation in excess of 70 percent for pain disorder associated with psychological factors and general medical condition for the rating period from January 15, 2003 through November 18, 2009.

The service-connected lumbosacral strain with psychophysiologic musculoskeletal disorder was rated under 38 C.F.R. Part 4, Diagnostic Codes 9433-5295, prior to January 15, 2003.  When rating a psychophysiologic disorder, the assigned disability rating will be for the dominant (most disabling) manifestation.  38 C.F.R. § 4.126(d).  In view of the grant below, the Board finds that the most disabling manifestation of the lumbosacral strain with psychophysiologic musculoskeletal disorder was psychiatric.

The Rating Schedule provides that a 100 percent evaluation for dysthymic disorder under 38 C.F.R. § 4.130, Diagnostic Code 9433, and for pain disorder under Diagnostic Code 9422, is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Based on a thorough review of the record, the Board finds that the evidence shows that manifestations of the lumbosacral strain with psychophysiologic musculoskeletal disorder, for the rating period from June 12, 2001 through January 14, 2003, and manifestations of the pain disorder associated with psychological factors and a general medical condition, for the rating period from January 15, 2003 through November 18, 2009, most closely approximated the criteria for a 100 percent evaluation.  

On VA examination of the spine in April 2002, it was noted that the Veteran's medical history included low back pain.  The Veteran reported that he had low back pain which he rated as 7-8/10, and for which he took Motrin and Vicodin three to four times a day.  Following physical examination, the assessment was chronic low back pain with strong psychoneurotic component.  On VA psychiatric examination in April 2002, the Veteran exhibited "very substantial symptoms of depression."  He reported that he was in pain most of the time from service-connected disability, and that this "related to a great deal of his depression."  The examiner opined that the Veteran's depression was sufficiently severe so that he was unemployable.  The diagnosis was recurrent major depressive disorder of moderate to severe severity.  His Global Assessment of Functioning (GAF) score was 40.  The examiner stated that the reason for the low rating was that there was virtually total impairment in vocational capacity and extremely major impairment in family relationships, mood and social relationships.

On VA examination of the spine in January 2003, the Veteran complained of moderately severe low back pain.  He was on OxyContin, Celebrex and Motrin for pain.  He stated the pain was constant with almost daily flare-ups.  He was unable to identify a precipitating or alleviating factor.  On physical examination, pain was persistent throughout range of motion and even at rest.

On VA psychiatric examination in April 2005, the Veteran reported he had not worked during the past 10 years, including due to pain and depression.  Following mental status examination, the Axis I diagnosis was pain disorder associated with both psychological factors and a general medical condition.  The GAF score was 43.

The report of a November 2009 VA psychiatric examination (on which the Veteran's 100 percent evaluation, from November 19, 2009, is based) provides that the examiner reviewed the Veteran's claims file.  It sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting Axis I diagnosis was pain disorder associated with both psychological factors and general medical condition; and major depression without psychotic features.  

The examiner stated that the Veteran's depression likely worsened and complicated the Veteran's pain disorder.  The examiner stated that with psychophysiologic issues such as this, there was a great deal of overlap and it was difficult to state clearly what portion of the Veteran's symptoms were caused by depression and what by the reaction to his pain.  

As the examiner is unable to distinguish the symptoms from the Veteran's service-connected and non-service-connected Axis I diagnoses, the Board will assume that all of the Veteran's psychiatric symptoms are the result of his service-connected pain disorder, as did the March 2012 rating decision that assigned a 100 percent evaluation from November 19, 2009.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so).

The VA examiner further stated that the Veteran had total occupational and social impairment due to his mental disorder signs and symptoms.  In addition, the examiner's comments make it clear that in his medical opinion this had been the case for many years.  He pointed out that as long ago as April 2002, a psychiatric examination had found the Veteran unemployable due to the severity of his depression.  He noted that a 2005 VA examination report provided a GAF score of 43, which he described as so low as to nearly guarantee that the 2005 examiner thought of the Veteran as seriously impaired re employability.  The examiner commented that the Veteran had not worked for decades.  He stated that the Veteran's most notable psychiatric issues were his "longstanding" major depression and his pain disorder associated with both psychological factors and general medical condition.  The examiner stated that the Veteran appeared to be legitimately unemployable from a mental health perspective due to "longstanding and serious" depression.  

The Board finds that the November 2009 VA medical opinion, considered in conjunction with the evidence of record as outlined above, contemporaneous to the rating period for consideration prior to November 19, 2009, constitutes probative evidence in support of the Veteran's claim.  The November 2009 opinion is based on a review of the medical record.  The examiner explained his opinions with specific and detailed references to the Veteran's post-service VA medical history prior to November 2009.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Further, the Veteran's GAF scores during the rating period for consideration (from June 12, 2001 through November 18, 2009) ranged from 40 to 43.  A GAF score of 40 contemplates major impairment in several areas, such as work.  A GAF score of 43 contemplates any serious impairment in social, occupational or school functioning.  Hence, the Veteran's GAF scores also support a 100 percent rating.

The Board finds that the foregoing medical evidence reflects that, throughout the rating period for consideration prior to November 19, 2009, the Veteran's lumbosacral strain with psychophysiologic musculoskeletal disorder for the rating period from June 12, 2001 through January 14, 2003, and the Veteran's pain disorder associated with psychological factors and a general medical condition for the rating period from January 15, 2003 through November 18, 2009, resulted in total occupational and social impairment.  Thus, the lumbosacral strain with psychophysiologic musculoskeletal disorder more nearly approximated the criteria for a 100 percent evaluation under Diagnostic Code 9433 for the rating period from June 12, 2001 through January 14, 2003, and the pain disorder associated with psychological factors and a general medical condition more nearly approximated the criteria for a 100 percent evaluation under Diagnostic Code 9422 for the rating period from January 15, 2003 through November 18, 2009.  38 C.F.R. § 4.7.


ORDER

A 100 percent evaluation for lumbosacral strain with psychophysiologic musculoskeletal disorder, for the rating period from June 12, 2001 through January 14, 2003, is granted, subject to the rules and regulations governing the award of monetary benefits. 

A 100 percent evaluation for pain disorder associated with psychological factors and a general medical condition, for the rating period from January 15, 2003 through November 18, 2009, is granted, subject to the rules and regulations governing the award of monetary benefits. 


REMAND

A preliminary review of the record indicates that additional development is required for the issues of entitlement to a rating in excess of 40 percent for lumbosacral strain with psychophysiological musculoskeletal disorder from January 15, 2003, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome.  

Turning to the increased evaluation issue, during an October 2008 hearing before the undersigned Veterans Law Judge the Veteran testified that as a result of his service-connected back disability he dragged both feet, especially his left.  As a result, he constantly fell.  See October 2008 Board hearing transcript, at pp. 12-13.

The report of a November 2009 VA examination, conducted pursuant to the Board's January 2009 remand, notes that the Veteran had taken multiple falls.  The Veteran stated that he tripped over even small cracks in the sidewalk, and was unable to lift his left leg up a step and fell as a result.  The report provides some neurologic findings but does not address whether any foot dragging or related symptom was related to the Veteran's service-connected back disability.  This failure is significant, since Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 

Turning to the issue of whether new and material evidence has been received to reopen a claim, the Board's January 2009 remand specifically requested that the AMC issue a statement of the case (SOC) on the appeal initiated by the Veteran from the February 2007 SSOC rating decision on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome.  The remand emphasized that the Veteran and his representative were to be clearly advised of the need to file a timely substantive appeal if the Veteran wished to complete an appeal from that determination.  

However, in March 2012 the AMC provided the Veteran an SSOC with respect to the new and material issue, and failed to advise him and his representative of the need to file a timely substantive appeal if he wished to complete an appeal from that determination.  To date, the Veteran has not submitted a substantive appeal with this issue.  

Thus, the development requested by the Board's January 2009 remand was not fully completed with respect to the new and material evidence issue.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board also notes that the Veteran has not been provided proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Various pieces of correspondence sent to the Veteran have failed to provide him adequate notice of the basis for the prior final denial.  The Board is thus unable to conclude that the Veteran has actual notice.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by Kent, supra, are fully satisfied.  See also 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 38 C.F.R. § 3.159.

2.  Issue an SOC on the appeal initiated by the Veteran from the February 2007 SSOC rating decision on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome.  Clearly advise the Veteran and his representative of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination. 

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected lumbosacral strain.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  In particular, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current foot dragging or related symptom is due to, the result of, or proximately aggravated by the Veteran's service-connected lumbosacral strain.  

A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the increased rating issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


